Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 3, 2021

                                    No. 04-19-00595-CV

                                 Rudolph RESENDEZ, Jr.,
                                        Appellant

                                              v.

STATE OF TEXAS, Greg Abbott, Jesus M. Peralta, William Stephens, Sylvia A. Cortez, David
                               Baker, and Joe Penn,
                                    Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-10-00236-CVK
                         Honorable H. Paul Canales, Judge Presiding


                                       ORDER

Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice

        This appeal was dismissed for lack of jurisdiction on January 15, 2020. The court’s
mandate issued March 30, 2020. Appellant has filed a motion requesting orders directed to the
trial court regarding a bill of review he states he filed in the underlying case.

       This court has lost plenary power over this appeal. We therefore dismiss the motion for
lack jurisdiction.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court